DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the Applicant recites the limitation “a liquid produced by a unit” in lines 2-3 however refers to the unit as the “production unit” everywhere else.  The limitation will be interpreted as “a liquid produced by a production unit” for consistency and clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 12 recites the limitation “sending the oxygen enriched gas from the ASU to the production unit thereby producing a liquid”, in lines 8-9, which is indefinite for being being unclear if it is the oxygen enriched gas which produces a liquid prior to entering the production unit or if it is the production unit which produces the liquid.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “sending the oxygen enriched gas from the ASU to the production unit where producing a liquid occurs” for purposes of examination.

Claim 22 recites the limitation “at least one insulated storage” in line 13, but then goes on to claim in lines 16 and 18, “the insulated storage” which is indefinite for being unclear which of the at least one storages Applicant is referencing or if Applicant is narrowing the claim to have just one insulated storage.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitations of lines 16 and 18 will be interpreted as “the at least one insulated storage”.

Claim 22 recites the limitation “draw off a gas resulting from a reheating of the product within the at least one insulated storage” in lines 17-18 and “the heat exchanger being fluidly connected to the at least one insulated storage in order to send the cooled, or even condensed reheating gas back to the at least one insulated storage” in lines 21-22 which is indefinite for being unclear if “a gas” is the same as the “reheating gas”, and if 

Claim 24 recites the limitation “wherein the at least one insulated storage further comprises an alkene storage that is configured to store an alkene produced from the liquid product which is methanol, the gas originating from the alkene storage” which is indefinite for being unclear if there are two or just one insulated storages, and for the term “the gas” lacking antecedent basis and being unclear which gas Applicant is referencing. Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the at least one insulated storage is an alkene storage that is configured to store an alkene produced from the liquid product which is methanol, wherein the reheated gas originating from the alkene storage is cooled by the cooled water originating from the first tower, the reheated gas originating from the alkene storage being condensed by the cooled water and sent back to the alkene storage”.

Allowable Subject Matter
Claims 12 and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 13-21 would be allowable for depending from claim 12 whiles claims 24 and 25 would be allowable for depending from claim 22.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record either alone or in combination does not explicitly teach the method according to claim 12 further comprising:
“wherein the production unit for producing the liquid comprises an insulated storage used to store the liquid, the liquid having a boiling point at the pressure inside the insulated storage of below 50 C; and 
drawing off a gas formed in the insulated storage; and 
drawing off the cooled water from the first tower, and cooling or at least partially condensing, using the cooled water, at least one portion of the gas formed in the insulated storage in order to form a first fluid of the cooled or at least partially condensed at least one portion of the gas; and 
optionally, condensing the first fluid if the first fluid is not completely condensed;  and 
sending the first fluid back to the insulated storage in liquid form.”

Cognard et al. (US 2014/0208798) teaches an integrated method (operation of Fig. 1) for separating air (using the “ASU”) by cryogenic distillation (Air separation units operate 
i. separating air in the air separation unit, which comprises at least one cryogenic distillation unit (integral with the ASU) for producing an oxygen-enriched gas (stream 5) and a nitrogen-enriched gas (stream 17); 
ii. sending the oxygen-enriched gas from the ASU to the production unit for (intended use) producing a liquid (combustion units can be used to produce power which can be used to produce liquid in a distillation system by powering compressors); and 
iii. sending nitrogen-enriched gas from the ASU to the bottom of a first tower (“lower level” of “a water cooling tower”; paragraph 0016, “a line for sending at least one portion of the nitrogen-enriched gas stream to a lower level of the tower”) for exchange of mass and heat by direct contact (paragraph 0061, “This unit comprises a cooling tower 33 wherein the water 31 comes into direct contact with nitrogen 17 coming from the apparatus for separating air ASU”), and sending water to the top (“the top” of the water tower; paragraph 0016, “sending water to the top of the tower”) of the first tower, the temperature of the water entering the tower being greater (water temperature is greater since it is cooled by the nitrogen; paragraph 0023, “water is cooled in a water cooling tower that operates by direct contact with the nitrogen-enriched gas stream”) than that at which the nitrogen- enriched gas enters the first tower, 



    PNG
    media_image1.png
    462
    766
    media_image1.png
    Greyscale

Figure 1:  Fig. 1 of Cognard.

The cooled water taught by Cognard is used for cooling within the air separation unit (ASU; see paragraph 0064) and/or provide cooling to cooling unit R, by way of stream 15, for cooling exhaust (stream 9) leaving production unit B.  The prior art of record does not teach liquefying or partly liquefying the exhaust and recycling/sending the cooled exhaust back to the production unit.  Applicant’s invention is directed at storing a liquid produced in the production unit as well as reliquefying any evaporated liquid leaving the storage unit using the cooled water, and then sending the reliquefied liquid back to the storage unit.  

Shin et al. (US 2018/0170503) teaches an insulated storage (Fig. 4, T) which stores LNG and uses water to cool (in HX 132) boil off gas (from L3) from the insulated .

The following is a statement of reasons for the indication of allowable subject matter:  Similar to claim 12, the prior art of record, discussed above, does not teach, either alone or in combination:  the integrated unit according to claim 22 “wherein the production unit comprises… a reheating gas line in fluid communication with a head space of the insulated storage that is configured to draw off a gas resulting from a reheating of the liquid product within the at least one insulated storage, wherein the line for drawing off the cooled water from the first mass and heat exchange tower is configured to send the cooled water to a heat exchanger connected to the reheating gas line where heat is removed from the gas by the cooled water, and the heat exchanger is connected to the at least one storage such that the cooled, or condensed, gas is sent back to the at least one storage”.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/1/2022, with respect to the rejection(s) of claim(s) 12-22, 24 and 25 under 35 U.S.C. 112(b) have been fully Applicant’s amendments under 35 U.S.C. 112(b) for indefinite resides in the amended claims.  See above in the current action for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763